ALLOWANCE
Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment is considered to be given by Applicant’s Representative, Christopher Tobin (Reg. No. 40,290), according to recent amendment/remarks (filed on 8/02/2021) stating on page 8 that claim 9 has been cancelled.
Thus, complying with Applicant’s Representative instructions, this examiner’s amendment corrects a minor typographical numbering error to page 4 of recent claim amendments, to indicate claim 9 has been cancelled.
**** BEGIN AMENDMENT ****
AMEND CLAIM 9 AS FOLLOWS:

9. (Cancelled)
**** END AMENDMENT ****


Related Art
	The following cited references defines the general state of the art but is not considered to teach Applicant’s claimed invention:

SENGOKU (US 2016/0217090) discloses an image sensor that is connected to a data bus to which another device is connected and image data is transmitted (para[0060], figure 1, elements 106, 104), and to a collision detection line to which the another device is connected (para[0062], figure 1, element 120) and which is pulled up to a voltage at a first level through a “register” (para[0062], figure 1 AND note: examiner interprets the said “register” as meaning Applicant’s pull-up “resistor” circuit 300 as illustrated in the specification figures i.e. Fig.5).
Sengoku also discloses the image sensor determining, on a basis of a state of the collision detection line, whether a collision of pieces of the image data is to occur on the data bus when the image data is output (para[0067], figure 2), and then outputting the image data to the data bus (para[0058]). 
Sengoku also discloses a controller which controls the output of the image sensor image data based on the IRQ bus (para[0058, 0060, 0088] in regards to figure 1) AND that the shared IRQ line 120 may be pulled up i.e. high and pulled low when a slave device asserts an IRQ signal in order to detect which device requests to transmit on the data bus (para[0062]).
	Sengoku is silent to the another device being an another image sensor connected to the data bus, and thus is silent to plural image sensors connected to a shared data bus.

RAI (US 2006/0256122) discloses the feature where a plurality of camera modules are connected to a single/shared data bus which is connected to a graphic controller (para[0019-0023], figure 1, elements 15a, 15b & 10 AND also see para[0026-0030]).

SHARP (JP 2006-099288) discloses a module to which another module is connected and which is connected to a signal line 104 of a potential difference Vad via a resistance element R1, wherein data transmission processing is performed after determining whether or not the bus right is secured on the basis of the state of the signal line 104, thereby avoiding competition with the other module. (See paragraphs [0002], [0029]- [0055], fig. 1).
Sharp discloses a transmission/reception control unit 14 that determines the bus use state on the basis of the potential difference measured by the A/D converter 13 and performs arbitration of the bus right. (See paragraph [0033]).
Sharp discloses a configuration in which whether a module which is the other party of communication claims the bus right is determined by determining whether or not the potential difference Vad detected by the A/D converter 13 is 3.0 V. (See paragraph [0045-46]).
Sharp discloses a configuration in which when the potential difference Vad detected by the A/D converter 13 is 3.0 V, it is determined that the module which is the other party of communication does not claim the bus right, and when the potential difference Vad is 2.0 V, it is determined that the module which is the other party of communication claims the bus right. (See paragraphs [0039], [0045], [0046]).

OLYMPUS “Kotoda” (US 2007/0183672) discloses an image capturing device that is connected to a bus 131 to which another image capturing unit is connected and through which image data are transmitted, and transmits image data to the bus 131 on the basis of whether or not an end pattern is detected from the bus 131, thereby making it possible to transmit image data without causing bus competition. (See paragraphs [0044]-[0049], [0073], fig. 1 having plural image capturing units).







Reason for Allowance
Per recent amendment filed on 8/02/2021, Applicant amended the independent claims (claims 1 & 12) to incorporate dependent claim language (claim 9 and intervening claims 5 & 7) which was previously indicated as allowable in Non-Final Action (mailed on 4/02/2021). Upon further consideration of the prior art of record in view of an updated prior art search, the Examiner has determined that Applicant’s claimed invention is now allowable.
Applicant’s claimed invention is related to a transmission system configured with plural image sensors connected to a shared data bus and collision detection line using a pull-up resistor to ensure proper data arbitration amongst the image sensors, which is also known in the prior art (see Related Art discussed above and cited in PTO-892). 
However, the prior art, taken alone or in reasonable combination, does not teach Applicant’s claimed limitation (with emphasis in bold): 
“An image sensor comprising a controller configured to control output of image data to the data bus, wherein the controller
performs, before performing the first determination, second determination by outputting a voltage in a unique voltage pattern to the collision detection line to determine whether the collision is to occur on a basis of the state of the collision detection line at a time of output of the voltage in the unique voltage pattern, 
and performs the first determination in a case where it is not determined that the collision is to occur in the second determination” as in claims 1 and 12.
Support shown in Figures 5-6 and 9-11: each image sensor (200/200A/200B) comprising an imager (202) and controller (204) with collision detection (214), and each respectively connected to a shared data bus (B1/B2) and collision detection line (L) with pull-up resistor (register 300).
Therefore, claims 1-4, 6, 8 and 10-19 are now allowed.


	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes (with emphasis in bold): 
“An image sensor comprising a controller configured to control output of image data to the data bus, wherein the controller
performs, before performing the first determination, second determination by outputting a voltage in a unique voltage pattern to the collision detection line to determine whether the collision is to occur on a basis of the state of the collision detection line at a time of output of the voltage in the unique voltage pattern, 
and performs the first determination in a case where it is not determined that the collision is to occur in the second determination”.

Claims 2-4, 6, 8 and 10-11 are allowed for depending from allowable claim 1.

Regarding independent claim 12, a transmission system comprising a plurality of image sensors, each image sensor including similar allowable limitations recited in claim 1 and therefore is allowable.

Claims 13-19 are allowed for depending from allowable claim 12.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698